PD-1132-15
                           PD-1132-15                                COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 8/31/2015 4:13:00 PM
                                                                       Accepted 9/1/2015 12:28:11 PM
                                                                                       ABEL ACOSTA
                        Cause Number                                                           CLERK

BRITTANY REDDEN,                          §
        APPELLANT,                        §
                                          §         IN THE TEXAS COURT
VS.                                       §
                                          §         OF CRIMINAL APPEALS
THE STATE OF TEXAS,                       §
         APPELLEE.                        §


        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes BRITTANY REDDEN, Appellant in the above styled and

numbered cause, by and through her attorney of record, WM. REAGAN WYNN, and

pursuant to Rules 10.5(b) and 68.2(c), Texas Rules of Appellate Procedure, files this

First Motion for Extension of Time to File Petition for Discretionary Review , and for

such Motion would respectfully show the Court as follows:

1.    Trial Court: County Criminal Court Number Six, Tarrant County, Texas.

2.    Date of Judgment and Sentence: May 15, 2013.
                                                                          September 1, 2015
3.    Trial Court Cause Number: 1204249.

4.    Style of Cause: State of Texas v. Brittany Redden.

5.    Offense For Which Appellant Was Convicted: Driving While Intoxicated.

6.    Punishment Assessed: 90 days jail / 12 months probation.
7.    Appellant is currently not incarcerated.

8.    Notice of Appeal filed: June 13, 2013.

9.    Court of Appeals: Eleventh Court of Appeals.

10.   Style of Cause in Court of Appeals: Brittany Redden v. The State of Texas.

11.   Court of Appeals’ Cause Number: 11-13-00214-CR.

12.   Date Court of Appeals’ Judgment and Opinion Entered: July 30, 2015.

13.   Date Motion for Rehearing Filed: n/a.

14.   Date Motion for Rehearing Overruled: n/a.

15.   Current Due Date for Petition for Discretionary Review: August 31, 2015.

16.   Length of Time Requested for Extension: 30 days, to September 30, 2015.

17.   Number of Prior Extensions of Time: 0.

18.   The facts relied upon to reasonably explain the need for an extension:

      a.    Undersigned counsel is preparing to file the Petition for Discretionary
            Review in the matter of Timothy Edward Whitington v. The State of
            Texas, Texas Court of Appeals Cause Number 08-13-00102-CR.

      b.    This extension is not requested for the purposes of delay, but so that
            justice may be done and undersigned counsel may effectively represent
            Appellant in this matter.




             APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                               Page 2—
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

will extend the time within which to file the Petition for Discretionary Review until

the 30th day of September, 2015.
                                             Respectfully submitted,


                                             /s/ Wm. Reagan Wynn
                                             WM. REAGAN WYNN
                                             State Bar Number: 00797708
                                             rwynn@kearneywynn.com

                                             KEARNEY | WYNN
                                             One Museum Place
                                             3100 West 7th Street, Suite 420
                                             Fort Worth, Texas 76l07
                                             (8l7) 336-5600
                                             (817) 336-5610 (fax)

                        CERTIFICATE OF CONFERENCE

      On August 31, 2015, conference was held with Cyndi Burgess of the Tarrant
County District Attorney’s office and indicated the State has no objection to an
extension of time.


                                             /s/ Wm. Reagan Wynn
                                             WM. REAGAN WYNN




              APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                                Page 3—
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been delivered to the office of Jim Gibson of the Appellate Section of the Tarrant
County District Attorney via email on the 31st day of August, 2015.


                                            /s/ Wm. Reagan Wynn
                                            WM. REAGAN WYNN




             APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                               Page 4—